McBRIDE, C. J.
The testimony in this case consumes several hundred pages of the transcript, it is very contradictory and has been given the closest attention. A reproduction or analysis of it here would necessarily consume many pages in the reports with matter of no interest to anyone except the parties, and of no value to them, the general public, the profession, or the courts. No disputed question of law is involved.
As" between the Knights and the plaintiff, the case stands upon the same footing as if they were suing to compel plaintiff to specifically perform a parol contract for a gift of land. Such contract must be clearly and satisfactorily established: Thayer v. Thayer, 69 Or. 138 (138 Pac. 478), and cases there cited. See, also, Tonseth v. Larsen, 69 Or. 387 (138 Pac. 1080); Goff v. Kelsey, 78 Or. 337 (153 Pac. 103).
*408Upon the whole testimony here, we are not convinced, that' plaintiff made snch an agreement. On the contrary, we are of the opinion that the weight of testimony indicates that he did not, and that the claim of defendants is ah afterthought and the result of a conspiracy between the Knights and plaintiff’s divorced wife. The judge who tried the case below and who had the advantage of hearing all the witnesses and of observing the manner in which they gave their testimony, found that plaintiff never made the alleged promise, and a careful perusal and re-perusal of the voluminous testimony brought here, satisfies us that he was sound in his conclusions. This renders unnecessary a consideration of the other questions discussed in the briefs, and the decree will be affirmed. Affirmed.